Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claims 1, 9 and 18, the prior art of record does not teach or suggest the disclosed invention regarding: wherein a conductive fill material partially fills the opening including the bottom portion, wherein the conductive fill material is disposed along the sidewalls of the opening so as to have a void in the central portion, wherein the top portion is partially filled with a dummy  fill material, and wherein the dummy fill material in the top portion has a continuously linear tapered shape, wherein the continuously linear tapered shape is only formed along the entirety of the top portion of the opening.
With respect to independent claim 21, the prior art of record does not teach or suggest the disclosed invention regarding: wherein a conductive fill material partially fills the opening including the bottom portion, wherein the conductive fill material is disposed along the sidewalls of the opening so as to have a void in the central portion, wherein the top portion is partially filled with a dummy  fill material, and wherein the void in the central portion has a continuously linear tapered shape, wherein the continuously linear tapered shape is only formed along the entirety of the top portion of the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ma et al. (US Pat # 7119399), Frisina et al. (US Pub # 2006/0071242), Yamaguchi et al. (US Pub # 2009/0184352), Vanhaelemeersch et al. (US Pub # 2006/0223301), Tamaki et al. (U.S. Pub # 20110241111), Dugas et al. (U.S. Pub# 2006/0278331), Lim et al. (U.S. Pub # 2012/0119376), Birner et al. (U.S. Pub # 2009/0302480), Akiyama et al. (US Pub # 2009/0152602), Rena (US Pub # 2011/0304024), Han et al. (U.S. Pub # 8786058).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1, 9, 18 and 21 as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896